Filed 10/26/20 Garcia v. First Metropolitan Mortgage CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



 ALICIA GARCIA,                                                          B292856

           Plaintiff and Appellant,                                      (Los Angeles County
                                                                          Super. Ct. No. BC623630)
           v.

 FIRST METROPOLITAN
 MORTGAGE CORP. et al.,

           Defendants and Respondents.



     APPEAL from a judgment of the Superior Court for Los
Angeles County, Gregory Wilson Alarcon, Judge. Affirmed.
     Alicia Garcia, in pro. per., for Plaintiff and Appellant.
     Hennelly & Grossfeld and Anthony C. Kohrs for
Defendants and Respondents.
      Appellant Alicia Garcia filed a wrongful foreclosure action.
A jury tried her case and found in favor of respondent First
Metropolitan Mortgage Corporation (FMMC). Acting in propria
persona, appellant challenges the judgment.
      We affirm the judgment because (1) appellant did not
supply a reporter’s transcript of the trial, which prevents us from
reviewing the sufficiency of the evidence; (2) appellant’s brief
contains no discernible argument; and (3) appellant lacks
standing because she admittedly deeded away the foreclosed
property in 2008, and the corporation that actually owns the
property did not appeal the judgment.
             FACTS AND PROCEDURAL HISTORY
      In 2006, appellant obtained loans from respondent First
Metropolitan Funding Corporation. The loans were secured by
deeds of trust on real property on Patton Street in Los Angeles
(the Property). Appellant defaulted on the debt in 2015; a notice
of trustee’s sale was recorded. The Property sold at public
auction in 2016.
      After the trustee’s sale, FMMC filed an unlawful detainer
action against appellant. One month later, appellant filed this
lawsuit alleging fraud and seeking to set aside the foreclosure.
Appellant’s coplaintiffs are Karen Lopez Garcia and I.C.A.
Investments, Inc.1
      Appellant moved to consolidate FMMC’s unlawful detainer
action with her wrongful foreclosure action, without success. The
unlawful detainer action was tried by a jury; FMMC prevailed.
      Appellant’s trial brief in the wrongful foreclosure action
states that she and Karen Garcia “were owners of a residence


      1   The coplaintiffs are not parties to this appeal.



                                      2
located at 347 Patton Street, Los Angeles, CA 90026. In 2008,
[appellant] and Karen placed the property in the name of their
corporation I.C.A. Investments, Inc.” The Garcias obtained a
loan from respondents in March 2006 for $480,000 and were
allegedly “coerced” into a second loan in October 2006 that
increased their total debt to $507,000. They contended that they
were not in arrears on their loan payments.
      A jury trial was held in February 2018. During trial, the
court directed a verdict against appellant and Karen Garcia,
leaving I.C.A as the sole plaintiff. It also directed a verdict as to
causes of action against respondent FMMC executive Alan Fattal
because “alter ego issues can be handled post-judgment.”
      In a special verdict, the jury found that respondents did not
overstate the amount of the default; respondents complied with
notice requirements for the trustee’s sale; I.C.A. Investments did
not suffer harm as a result of the trustee’s sale; respondents did
not cause harm; I.C.A. Investments did not reinstate the debt by
tendering missed payments and other costs.
      On September 5, 2018, the court entered judgment for
respondents. The judgment includes directed verdicts against
appellant and Karen Garcia. Appellant filed a notice of appeal.
                           DISCUSSION
      This appeal is taken from the judgment. (Code Civ. Proc.,
§ 904.1, subd. (a)(1).) Appellant challenges the evidence
supporting the judgment. She contends that there is insufficient
evidence to support jury findings that proper notice was given for
the trustee’s sale of the Property or that the amount of the loan
default was proved.
      We cannot review the sufficiency of the evidence because
appellant did not provide a reporter’s transcript. In designating




                                     3
the record, appellant checked a box stating, “I elect to proceed
WITHOUT a record of the oral proceedings in the superior court.
I understand that without a record of the oral proceedings in the
superior court, the Court of Appeal will not be able to consider
what was said during those proceedings in determining whether
an error was made in the superior court proceedings.”
       When no trial transcript is transmitted for our review, we
must presume that all findings are supported by substantial
evidence. (Moriarty v. Carlson (1960) 184 Cal. App. 2d 51, 54;
McMahon v. Merrill (1952) 112 Cal. App. 2d 454, 455.) “To put it
another way, it is presumed that the unreported trial testimony
would demonstrate the absence of error. [Citation.] The effect of
this rule is that an appellant who attacks a judgment but
supplies no reporter’s transcript will be precluded from raising an
argument as to the sufficiency of the evidence.” (Estate of Fain
(1999) 75 Cal. App. 4th 973, 992.)
       Apart from submitting an inadequate record, appellant has
filed an inadequate brief. Her one-page argument consists of
three headings, three subheadings, and one sentence. She did
not support each point with argument. (Cal. Rules of Court, rule
8.204(a)(1)(B).) For example, the heading of her third argument
reads, “Evidence that would have changed the outcome of the
case was not admitted into the case.” Nothing follows the
heading to explain what evidence was excluded or how it would
have changed the outcome of the case.
       Appellant’s brief is too vague to allow review. “An
appellate court is not required to examine undeveloped claims,
nor to make arguments for the parties.” (Paterno v. State of
California (1999) 74 Cal. App. 4th 68, 106.) The absence of
argument supported by evidence deprives respondents of a fair




                                    4
opportunity to answer with opposing evidence or case citations.
(People v. Roscoe (2008) 169 Cal. App. 4th 829, 840.)
       Appellant does not dispute that I.C.A. Investments was the
owner of the Property; I.C.A. did not appeal the judgment against
it on its claim for wrongful foreclosure. Appellant has not
demonstrated why, as someone who does not own the Property,
she has standing to contest the foreclosure.
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     HOFFSTADT, J.




                                   5